Citation Nr: 1427318	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Propriety of the reduction in evaluation from 40 percent to 10 percent for service-connected degenerative disc disease of the lumbar spine, effective June 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and MH


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from December 1986 to January 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran appears to claim that her low back disability warrants an increased rating in addition to restoration of a 40 percent rating.  However, her December 2009 notice of disagreement was limited to consideration of the propriety of the reduction from 40 to 10 percent.  Thus, the issue of entitlement to a disability evaluation in excess of 40 percent for low back disability is referred to the RO for further appellate consideration.

The Veteran later appeared before the undersigned in July 2012 and delivered sworn testimony via video conference hearing in Nashville, Tennessee.

Evidence pertinent to the matter on appeal has been received subsequent to the last RO adjudication.  The Veteran has waived initial RO consideration of this evidence.


FINDING OF FACT

At the time of the reduction, the evidence failed to show a material improvement in the service-connected low back disability.





CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected low back disability was not proper, and the 40 percent disability evaluation is restored, effective June 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to restore the Veteran's low back disability rating, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

An April 2007 RO decision assigned a disability rating of 40 percent for the Veteran's low back disability.  A January 2009 rating decision proposed a rating reduction for the Veteran's low back disability from 40 percent disabling to 10 percent, and a March 2009 decision reduced the rating for the Veteran's service-connected low back disability from 40 percent to 10 percent, effective June 1, 2009.

In rating reduction cases dealing with ratings in effect for 5 years or more, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 40 percent low back disability rating had not been in effect more than five years before the reduction took effect.  The various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings do not apply.

The Court has also indicated, however, that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.

The April 2007 VA spine examination that was used as the basis for the 40 percent rating assigned in the April 2007 RO decision indicated that the Veteran's low back flexion was limited to 20 degrees and low back extension was limited to 10 degrees.  The examiner noted that the Veteran was working part-time as a substitute teacher and that she had quit a prior job with postal services due to difficulty in constant standing.  The examiner stated that the Veteran's low back disability caused "significant effects" on the Veteran's usual occupation.  It was noted that treatment included pain medications.

The Board notes that the Veteran's low back disability was reduced based on the findings of a VA spine examination conducted on November 2008.  While clinical findings from the November 2008 VA examination did show that the Veteran's low back range of motion had improved compared to similar testing on the April 2007 VA examination, the November 2008 VA examiner did not, in the Board's view, indicate that any such improvement represented improvement in the Veteran's ability to function under the ordinary conditions of work.  In this regard, the Board notes that the November 2008 VA examiner indicated that the Veteran's low back disability continued to cause "significant effects" on the Veteran's usual occupation, the same level of severity as noted on the April 2007 VA spine examination.  The Board consequently finds that any improvement shown by findings such as low back range of motion did not result in or represent improvement in the Veteran's ability to function under the ordinary conditions of her employment.

The Board notes that post-reduction medical evidence may be considered in the context of evaluating whether a condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  A private medical record dated in November 2010 indicates that the Veteran had undergone a series of right sacroiliac joint injections and had been using a TENS unit in an effort to alleviate her low back pain.  Such treatment was absent prior to June 1, 2009, and the fact that the Veteran sought such treatment casts further doubt on a finding that the Veteran's low back disability since June 1, 2009, has demonstrated an improvement in ability to function under ordinary conditions of life and work.

The Board additionally observes in passing that the November 2008 VA examiner appeared to indicate that while certain records were reviewed, the Veteran's complete claims file was not available for review.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the United States Court of Appeals for Veterans Claims has indicated that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.

At any rate, the Board finds that improvement in the Veteran's service-connected low back disability in ability to function under ordinary conditions of life and work was not shown as of June 1, 2009.  Accordingly, the reduction in the evaluation for service-connected low back disability was improper, and the 40 percent disability evaluation is restored, effective June 1, 2009.







ORDER

The 40 percent disability evaluation for the Veteran's service-connected low back disability is restored, effective June 1, 2009, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


